Motion for leave to appeal to the Court of Appeals granted and this court certifies the following question: “Was the order of the Supreme Court, as affirmed by this court, properly made, especially with respect to whether the unrestricted payee’s indorsement of the forged check, upon presentment without further indorsement by a holder who bore no apparent relationship to the payee in the latter’s fiduciary capacity, should have put the depository bank on notice as to the possibility of a claim (Uniform Commercial Code, § 3-117, subd [b]; § 3-304, subd [2]), the ignoring of such notice constituting negligence as found in Underpinning & Foundation Constructors v Chase Manhattan Bank (46 NY2d 459) or alluded to in Merrill Lynch, Pierce, Fenner & Smith v Chemical Bank (57 NY2d 439)?” Concur — Silverman, J. P., Bloom, Fein and Alexander, JJ., concur.